Citation Nr: 0944873	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a dental disorder, 
claimed to be the result of VA treatment in July 1997.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an eye disorder, claimed 
to be the result of VA laser surgery in August 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to December 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Thereafter, jurisdiction over his 
case was subsequently transferred to the RO in Montgomery, 
Alabama.

As a procedural matter, VA treatment records were added to 
the file without a waiver since the statement of the case was 
issued in November 2006 and after the case was certified for 
appeal in January 2009.  The Board has reviewed the 
additional evidence but finds that the isolated August 2003 
VA treatment record pertinent to the matter on appeal 
consisted of evidence that is essentially cumulative and 
redundant of evidence previously considered by the RO.  

Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to issue a supplemental 
statement of the case.  In addition, the Board notes that 
this matter was also readjudicated by the RO in an April 2009 
rating decision of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an eye 
disorder, claimed to be the result of VA laser surgery in 
August 2002, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed October 1999 rating decision, the RO 
denied the claim of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a dental disorder.

2.  The evidence added to the record since October 1999, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim of entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a dental disorder.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision that denied the claim of 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a dental disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received subsequent to the October 1999 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a dental disorder have 
not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (effective in August 2001).  

As the veteran filed his claim in 2003, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.  
Specifically, this amended version provides that new and 
material evidence "can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  38 
C.F.R. § 3.156(a) (2009).

The Veteran contends that he is entitled to benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a dental 
disorder, claimed to be the result of VA treatment in July 
1997. 

VA treatment records dated in July 1997 revealed that the 
Veteran complained of pain in the upper right area and had a 
gross carie at #2, as well as generalized periodontitis.  
Radiographic findings were listed as bone loss consistent 
with periodontitis.  The examiner recommended selected 
extraction of tooth #1 and #2 as well as cleaning.  He 
received these recommended services later that same month.

A November 1997 VA medical certificate reflected that the 
Veteran reported to the emergency room complaining of a two-
month history of pain in his upper left molar  since a dental 
cleaning.  The examiner noted that the molar was nontender to 
percussion and listed a diagnostic impression of questionable 
toothache before referring the Veteran to the dental clinic.  
Additional VA treatment notes dated in August and September 
1998 showed broken dental appointments. 

In his December 1998 claim, the Veteran contended that he had 
to have two teeth pulled when an infection developed after a 
VA treatment provider pulled on his teeth during a dental 
evaluation.  

In an October 1999 rating decision, the RO denied entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for extraction of tooth #1 and #2 because the evidence failed 
to establish that VA services were the proximate cause of any 
additional disability.  The Veteran did not appeal and the 
decision became final. 

Evidence of record at the time of the October 1999 rating 
decision consisted of service treatment and service personnel 
records; statements from the Veteran; VA treatment records 
dated from January 1990 to July 1999; VA examination reports 
dated in December 1993; and private treatment records 
revealing treatment for unrelated disorders.

In April 2003, the Veteran requested that his claim of 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a dental disorder, claimed to be the 
result of VA treatment in July 1997, be reopened.  Based on 
the procedural history outlined above, the issue for 
consideration, therefore, is whether new and material 
evidence has been received to reopen this claim.

The evidence added to the record since the October 1999 
rating decision included statements by the Veteran; VA 
treatment records dated from November 1996 to December 2008; 
and private treatment records dated in December 1975 and 
December 1981. 

The Board points out, initially, that the duplicate copies of 
private treatment records dated in December 1975 and December 
1981 as well as VA treatment records dated from 1996 to 1999, 
are clearly not, by definition, new, inasmuch as these 
documents were considered in connection with the prior final 
denial. 

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim of entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a dental disorder.  

Specifically, an August 2003 VA treatment record noted 
complaints of a toothache and findings of a filling missing 
in the lower right incisor.  Additional VA treatment records 
dated from October 1999 to December 2008 reflected treatment 
for unrelated disorders.  Statements from the Veteran showed 
continued assertions that he has an additional dental 
disability as a result of VA dental treatment in July 1997.  

The new evidence does not relate to an unestablished fact 
that is necessary to substantiate his claim of entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a dental disorder, claimed to be the result of VA treatment 
in July 1997.  As discussed above, the RO originally denied 
the Veteran's claim because the evidence failed to establish 
that VA services were the proximate cause of any additional 
disability.  

Evidence added to the record since October 1999 does not 
include competent evidence that establishes that VA dental 
treatment in July 1997 was the proximate cause of any 
additional dental disability, which was the basis for the 
prior determination.

As noted above, statements from the Veteran revealed repeated 
contentions that he has an additional dental disability as a 
result of VA dental treatment in July 1997.  Aside from the 
fact that these assertions are, essentially, cumulative of 
such other assertions as were previously of record, the Board 
emphasizes that, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the October 
1999 rating decision is either cumulative or redundant of the 
evidence of record or does not relate to an unestablished 
fact that is necessary to substantiate the claim.  The new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a dental disorder has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
October 1999 denial of the claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental 
disorder remains final.  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish the claim that were found insufficient in the 
previous denial.  

The notice letters provided to the Veteran in April 2003, 
October 2003, January 2004, and November 2008 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151, and information concerning why the 
claim was previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as he was informed 
about what evidence was necessary to substantiate the 
elements required to establish a claim for benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained service treatment records and 
VA treatment records.  The Veteran submitted VA as well as 
private treatment records and multiple written statements 
regarding his contentions.  A specific VA medical examination 
is not needed to consider whether the Veteran has submitted 
new and material evidence but, rather, the Board has reviewed 
all the evidence submitted to the claims file since the last 
final denial.  Therefore, a remand for a VA examination is 
not warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

As new and material evidence has not been received sufficient 
to reopen a claim of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a dental disorder, the 
appeal is denied.




REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the VCAA with respect to the 
remaining matter of whether new and material evidence has 
been received to reopen a claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for an eye 
disorder, claimed to be the result of VA laser surgery in 
August 2002.  

Specifically, in a September 2003 statement, the Veteran 
indicated that he had received treatment for his claimed eye 
disorder from a private optometrist after his August 2002 VA 
laser eye surgery; however, there is no evidence in the 
claims folder that the RO made any attempts to obtain such 
records.  As these treatment records may be relevant to the 
claim, VA is required to make reasonable efforts to obtain 
this information pursuant to 38 U.S.C.A. § 5103A(b).  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After receiving the proper 
authorizations, request all treatment 
records from the private optometrist 
identified by the Veteran, for the period 
from August 2002 to the present.

2.  Obtain VA clinical records concerning 
the Veteran's claimed eye disorder from 
the VA Outpatient Clinics in Mobile, 
Alabama, and Pensacola, Florida, for the 
period from April 2009 to the present.  

3.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case in November 2006.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


